Citation Nr: 0414085	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a nose 
injury, to include scarring.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for pleurisy.  

5.  Entitlement to service connection for a hiatal hernia.  

6.  Entitlement to service connection for gout.  

7.  Entitlement to service connection for status post 
tonsillectomy.  

8.  Entitlement to service connection for a right foot 
disability, with plantar surface pain.  

9.  Entitlement to service connection for a left foot 
disability.  

10.  Entitlement to service connection for multiple 
lymphomas.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to May 1994.  
Thereafter, he also had a period of service in the military 
reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claims for service connection for a 
nasal injury, bilateral hearing loss, tinnitus, pleurisy, a 
hiatal hernia, gout, residuals of a tonsillectomy, bilateral 
foot disabilities, and multiple lymphomas.  He responded with 
a February 2003 Notice of Disagreement, and was sent an 
August 2003.  He then filed an August 2003 VA Form 9, 
perfecting his appeal of these issues.  

The issues on appeal will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  



REMAND

The Board notes that the claims folder was reconstructed in 
April 2002, shortly after the veteran's pending claim was 
received by VA.  While the veteran was asked in May 2002 and 
again in December 2003 to submit to VA any pertinent evidence 
in his possession, the record does not show that he was 
informed that his claims folder had been reconstructed and 
that any evidence submitted or obtained prior to April 2002 
may no longer be of record.  He was also never asked to 
obtain, or inform VA of, any alternative records sources 
which would help substantiate his claim.  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  VA is also obligated to inform the 
veteran of any medical or lay evidence not already of record 
that is necessary to substantiate the pending claim.  
38 U.S.C.A. § 5103 (West 2002).  In cases where the veteran's 
medical records are, through no fault of his own, 
unavailable, a heightened duty exists to assist the veteran 
in the development of the case.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (where the veteran's service medical records have been 
destroyed or lost, there is a duty to advise the veteran to 
obtain other forms of evidence).  The veteran's claim must be 
remanded in order to inform him of the loss of his original 
claims folder, and to allow him to submit evidence from 
alternative records sources, if available.  

In assisting the veteran with the development of his claim, 
the RO is reminded of its obligation to document VA's efforts 
to assist the veteran.  Copies of all records requests should 
be associated with claims folder, as well as any responses 
received.  If a source indicates records are unavailable, 
such a response should be documented for the record.  

In reviewing the claims file, the Board observes that the 
veteran's service medical records contain few treatment 
records, and no record of his service entrance medical 
examination.  By this remand, the veteran is informed of 
these deficiencies and invited to inform VA of any in-service 
treatment he had for his claimed disabilities which may not 
be of record.  The veteran is invited to submit any service 
medical records in his possession, as well as inform VA of 
the military medical facilities at which he received 
treatment, in order that VA may obtain any such records.  

In light of the above, this appeal is remanded for the 
following additional development:  

1.  The RO should contact the veteran and 
request the names and other contact 
information of any medical care 
providers, either VA, military, or 
private, who have treated him at any time 
for his claimed disabilities.  The 
veteran should also be informed that his 
claims folder was reconstructed in April 
2002, and that records submitted by him 
prior to that time may be lost.  For all 
VA and/or military medical records 
identified by the veteran and not already 
of record, the RO should obtain those 
records and associate them with the 
claims folder.  For any private medical 
records identified and not previously 
obtained, the RO should request the 
veteran authorize VA to obtain such 
records on his behalf.  In the 
alternative, the veteran may obtain and 
submit such records himself.  In any 
case, the veteran should be requested to 
furnish all evidence in his possession 
pertinent to his pending appeal.  

2.  The RO should also inform the veteran 
he has the option of submitting, or 
authorizing VA to obtain, evidence from 
alternative records sources.  Such 
evidence may include, but is not limited 
to, "buddy" statements or affidavits, 
employment records, including employment 
or work-related physicals, non-VA 
governmental records (such as from the 
Social Security Administration, Worker's 
Compensation, etc.,), statements from 
family members, or any other evidence 
which may help substantiate the claims on 
appeal.  

3.  The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

4.  Thereafter, the RO should again 
consider the veteran's service connection 
claims on appeal in light of any evidence 
added to the record.  If any of the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  
Thereafter, the appeal should be returned 
to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other






	(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


